               Case 2:17-cv-00094-RAJ Document 407 Filed 08/24/20 Page 1 of 1



1                                                          The Honorable Richard A. Jones

2

3

4

5                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
6                                   AT SEATTLE
7    ABDIQAFAR WAGAFE, et al., on behalf No. 2:17-cv-00094-RAJ
     of themselves and others similarly situated
8                                                ORDER GRANTING PLAINTIFF’S
                             Plaintiffs,         UNOPPOSED MOTION TO SEAL
9
          v.
10
     DONALD TRUMP, President of the
11
     United States, et al.,
12
                             Defendants.
13

14         This matter came before the Court on Plaintiffs’ unopposed Motion to Seal the
     Parties’ Stipulation for Order to Modify Protective Order and Order Thereon
15
     (Dkt. # 399). Having found good cause, the Court hereby ORDERS that Plaintiffs’
16
     Motion to Seal is GRANTED.
17         DATED this 24th day of August, 2020.
18

19
                                                    A
                                                    The Honorable Richard A. Jones
20                                                  United States District Judge

21

22

23   ORDER GRANTING PLAINTIFF’S
     UNOPPOSED MOTION TO SEAL - 1
     (2:17-CV-00094-RAJ)
